IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00275-CV

BRENT MCLEAN,
                                                           Appellant
v.

CYNTHIA D. TILLEY, ET AL,
                                                           Appellee



                             From the County Court
                             Freestone County, Texas
                             Trial Court No. CV5543


                          MEMORANDUM OPINION

      Appellant Brent McLean is appealing the trial court’s dismissal of his suit as

frivolous. Appellant sought compensation for damage to his typewriter. Appellant’s

pleadings noted that the value of the typewriter was $225. This Court has no jurisdiction

over an appeal in which the amount in controversy does not exceed $250. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.012 (West 2015).

      We notified Appellant that his appeal might be dismissed for want of jurisdiction

unless he filed a response within ten days showing grounds for continuing the appeal.
Appellant has not responded. This appeal is therefore dismissed for want of jurisdiction.

See TEX. R. APP. P. 42.3.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed February 28, 2018
[CV06]




McLean v. Tilley                                                                   Page 2